Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Allowable Subject Matter
Claims 8-14 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“ wherein the at least one streaming server is configured to provide processing power for setting up a video stream on the terminal and for encoding of the application for reproducing the application on a non-native environment for the application on the terminal; performing, by the at least one streaming server, a transmission of the application from the at least one server to the terminal; decoding, by the terminal, packet-based data representative of the application; recording an input to the application at the terminal in response to the packet-based data being decoded by the terminal; transmitting, by the terminal, the input to the at least one streaming server; registering the input at the at least one streaming server, the input being configured to alter an execution of the  application at the at least one streaming server; invoking, at the terminal, a recovery process in response to packet loss having occurred during the transmission to the terminal, the recovery process including: selecting a recovery strategy; sending a request to the at least one streaming server to initialize the recovery strategy” as recited in claim 8.



                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JEAN D SAINT CYR/Examiner, Art Unit 2425        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425